Citation Nr: 0821887	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  03-04 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel






INTRODUCTION

The veteran had active military service from July 1966 to 
July 1969 and from February 1971 to November 1973.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The Board remanded this case in January 2005 and again in 
October 2007 for further development.  The October 2007 
decision also denied two additional claims the veteran had 
appealed, for service connection for hypertension and for an 
initial rating higher than 20 percent for diabetes mellitus.  
So only his TDIU claim remains.

In April 2008, however, apparently in response to the Board 
denying his claim for an initial rating higher than 20 
percent for his diabetes mellitus, the veteran submitted a 
supporting statement from a private physician, R.B., M.D., 
discussing the severity of the diabetes (insofar as its' 
symptoms, residual complications, required treatment, 
regulation of activities, etc.).  This doctor believes the 
veteran deserves a higher rating of at least 40 percent.  
But, as mentioned, the Board already has adjudicated this 
claim in October 2007.  So the veteran either needs to appeal 
that decision or file another claim at the RO to receive 
further consideration of this claim concerning the rating for 
his diabetes.




FINDINGS OF FACT

1.  The veteran's service-connected disabilities are 
currently rated as follows:  diabetes mellitus, 20-percent 
disabling; peripheral neuropathy of the left upper extremity, 
10-percent disabling; peripheral neuropathy of the right 
upper extremity, 10-percent disabling; peripheral neuropathy 
of the left lower extremity, 10-percent disabling; peripheral 
neuropathy of the right lower extremity, 10-percent 
disabling; and retinopathy, 0-percent disabling (i.e., 
noncompensable).  His combined rating is 50 percent with 
consideration of the bilateral factor for the peripheral 
neuropathy affecting both upper and lower extremities; all 
these disorders stem from a common etiology - diabetes and 
its' attendant, residual complications.

2.  Following the Board's October 2007 remand, the veteran 
failed, without good cause, to report for a November 2007 VA 
compensation examination needed for a medical opinion 
concerning whether his service-connected disabilities render 
him incapable of securing and maintaining substantially 
gainful employment.


CONCLUSION OF LAW

Because of his failure, without good cause, to report for his 
scheduled VA compensation examination needed to decide his 
appeal, the veteran's TDIU claim must be denied as a matter 
of express VA regulation.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 3.655, 4.15, 4.16, 4.25, 
4.26 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO and Appeals Management Center (AMC) to 
the veteran, including on remand, dated in November 2003, 
February 2005, and March 2006.  Those letters effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by:  (1) informing him of the information and 
evidence not of record that was necessary to substantiate his 
TDIU claim; (2) informing him of the information and evidence 
VA would obtain and assist him in obtaining; (3) informing 
him of the information and evidence he was expected to 
provide; and (4) requesting that he provide any evidence in 
his possession pertaining to his claim.  See also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Furthermore, the March 2006 letter also advised the veteran 
of the disability rating and effective date elements of a 
claim, keeping in mind that a TDIU claim is a type of claim 
for a higher disability rating.  Dingess v. Nicholson, 19 
Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Thus, the veteran has 
received all required notice; there is no content error in 
his notice.  

With regards to the timing of his VCAA notice, the Board sees 
the RO did not provide the veteran all necessary VCAA notice 
prior to initially adjudicating his claim in August 2004, the 
preferred sequence.  But in Pelegrini II, the Court clarified 
that in these situations VA does not have to vitiate that 
initial decision and start the whole adjudicatory process 
anew, as if that decision was never made.  Rather, VA need 
only ensure the veteran receives (or since has received) 
content-complying VCAA notice, followed by readjudication of 
his claim, such that the intended purpose of the notice is 
not frustrated and he is still provided proper due process.  
In other words, he must be given an opportunity to 
participate effectively in the processing of his claim.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently held that a statement of the 
case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Here, after initially providing VCAA notice in November 2003 
and February 2005, the RO (AMC) went back and readjudicated 
the claim in the May 2005 SSOC.  And after providing still 
additional VCAA Dingess notice in March 2006, the RO (AMC) 
again went back and readjudicated the claim in the more 
recent March 2008 SSOC.  So each time after providing the 
required notice, the RO (AMC) reconsidered the claim - 
including addressing any additional evidence received in 
response to the notice.  So the timing defect in the 
provision of proper notice has been rectified.  It follows 
that a prejudicial error analysis by way of Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is simply not 
warranted here.

As for the duty to assist, the RO and AMC obtained the 
veteran's service medical records (SMRs), relevant VA 
treatment records, the reports of several VA examinations for 
his disabilities, and his Social Security Administration 
(SSA) disability records.  He has not identified or 
authorized the release of any additional private medical 
records other than those he has already submitted.  There is 
no indication that any additional evidence remains 
outstanding.  And as to the TDIU claim specifically at issue, 
following the Board's October 2007 remand, he was scheduled 
for a VA compensation examination in November 2007 for a 
medical opinion concerning whether his service-connected 
disabilities are so severe that they render him incapable of 
securing and maintaining substantially gainful employment - 
which, if they do, would entitle him to a TDIU.  But he 
failed to report for this medical evaluation needed to decide 
his appeal and did not provide any justification (good cause) 
for his absence.

As discussed in greater detail below, when, as here, a VA 
examination is scheduled in connection with a claim for a 
TDIU (akin to a claim for an increased rating), and the 
veteran fails to appear for this examination without good 
cause or explanation, the provisions of 38 C.F.R. § 3.655 
require that the claim be summarily denied as a matter of 
express VA regulation.  The Board is therefore satisfied that 
the RO and AMC have provided all assistance required by the 
VCAA.  38 U.S.C.A. § 5103A.

Governing Statutes and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Total 
disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may 
or may not be permanent.  Id.  Total ratings are authorized 
for any disability or combination of disabilities for which 
the rating schedule prescribes a 100 percent evaluation.  
38 C.F.R. § 3.340(a)(2).  

A TDIU may be assigned when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16(a).  If there is 
only one such disability, it must be rated at 60 percent or 
more; if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, 
with sufficient additional disability to bring the combined 
rating to 70 percent or more.  Id.  

But for the above purpose of one 60 percent disability, or 
one 40 percent disability in combination, the following will 
be considered as one disability:  (1) disabilities of one or 
both upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  Id.

Individual unemployability must be determined without regard 
to any non-service connected disabilities or the veteran's 
advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.

Analysis - TDIU

The veteran's service-connected disabilities are currently 
rated as follows:  diabetes mellitus, 20-percent disabling; 
peripheral neuropathy of the left upper extremity, 10-percent 
disabling; peripheral neuropathy of the right upper 
extremity, 10-percent disabling; peripheral neuropathy of the 
left lower extremity, 10-percent disabling; peripheral 
neuropathy of the right lower extremity, 10-percent 
disabling; and retinopathy, 0-percent disabling (i.e., 
noncompensable).  His combined rating is 50 percent with 
consideration of the bilateral factor for the peripheral 
neuropathy affecting both upper and lower extremities; all 
these disorders stem from a common etiology - diabetes and 
its' attendant, residual complications.

As already alluded to, the Board issued a decision in October 
2007 denying an additional claim (aside from the TDIU claim) 
for an initial rating higher than 20 percent for the 
underlying diabetes mellitus.  More recently in April 2008, 
in response to that decision, the veteran submitted a 
statement from a private physician, R.B., M.D., indicating 
the veteran's diabetes requires insulin, a restricted diet, 
and regulation of activities including the avoidance of 
"any strenuous occupational and recreational activities."  
Dr. R.B. also mentioned some significant weight loss along 
with lower extremity weakness and strength (associated with 
the residual peripheral neuropathy) contributing to the 
veteran's difficulty walking and unsteady gait.  Dr. R.B. 
indicated that he, therefore, believes the veteran deserves a 
higher (i.e., at least 40 percent) rating for his diabetes 
mellitus under the applicable regulation - 38 C.F.R. § 
4.119, Diagnostic Code 7913.  See also Camacho v. Nicholson, 
21 Vet. App. 360, 364 (2007) (indicating that, in order to 
demonstrate a regulation of activities, medical evidence is 
required to show that both occupational and recreational 
activities have been restricted.  The phrase "regulation of 
activities" in Diagnostic Code 7913 means "avoidance of 
strenuous occupational and recreational activities."  
Camacho, 21 Vet. App. at 362.

Keep in mind, however, the Board already adjudicated (i.e., 
decided) this additional claim for a higher rating for the 
diabetes in October 2007, several months before receipt of 
this additional - albeit relevant, medical evidence.  So the 
veteran either has to appeal the Board's October 2007 
decision denying a higher initial rating for his diabetes, 
request reconsideration of that decision in light of this 
additional (after-the-fact) evidence, or use this additional 
evidence as a basis for filing another claim at the RO for a 
higher rating for his diabetes.  Unless and until he does 
this, the Board's October 2007 decision concerning this 
additional claim is final.  38 C.F.R. §§ 20.1100, 20.1104, 
20.1105 (2007).

Dr. R.B.'s April 2008 statement did not address - either 
expressly or by implication, the determinative issue of the 
TDIU claim in particular insofar as whether the veteran's 
service-connected diabetes mellitus and its' residual 
complications (upper and lower extremity peripheral 
neuropathy and retinopathy) render him incapable of securing 
and maintaining substantially gainful employment.  38 C.F.R. 
§§ 3.340, 3.341, 4.15, 4.16.  And, as mentioned, the TDIU 
claim is the only claim the veteran currently has remaining 
before the Board since the Board already has decided the 
claim concerning the rating for his underlying diabetes.

Because there was insufficient evidence in October 2007 to 
determine whether the veteran's service-connected diabetes 
mellitus and its' residual complications (upper and lower 
extremity peripheral neuropathy and retinopathy) render him 
incapable of securing and maintaining substantially gainful 
employment, the Board remanded this case to the RO via the 
AMC to schedule him for a VA compensation examination for a 
medical opinion concerning this.  However, although scheduled 
to have this necessary examination in November 2007, he 
failed to report for it.



Prior to that scheduled November 2007 VA examination, which, 
again, the Board needed to fairly decide the veteran's TDIU 
claim, the local VA Medical Center (VAMC) in Columbia where 
he was scheduled to have the evaluation sent him a letter to 
his current address of record advising him of the date, time, 
and location of his VA examination.  Neither he nor his 
representative contends that he did not receive notice of the 
date, time and location of that scheduled VA examination.  
The notification letter was not returned by the U.S. Postal 
Service as undeliverable, and there is no indication the 
veteran did not receive notice of his scheduled examination.  

As the Court stated in Saylock v. Derwinski, 3 Vet. App. 294, 
395 (1992) (citing United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926)), "[p]rinciples of 
administrative regularity dictate a presumption that 
Government officials 'have properly fulfilled their official 
duties.'"  In Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994), the Court noted that VA is required only to mail 
notice to the latest address of record in order for the 
presumption of regularity to attach.  In addition, according 
to VA regulation, notification for VA purposes is written 
notice sent to the claimant's last address of record.  38 
C.F.R. § 3.1(q).  It is generally the veteran's burden to 
keep VA apprised of his whereabouts.  If he does not do so, 
VA is not obligated to "turn up heaven and earth to find 
him."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  

Of equal or even greater significance, VA regulation provides 
that when a claimant fails to report, without good cause, for 
an examination scheduled in conjunction with a claim for an 
increase in a service-connected disability rating, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (italics added for 
emphasis).  Good cause includes, but is not limited to, 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  Id.  Further, a TDIU claim is 
akin to a claim for an increased rating, as the effective 
date rules for increased compensation apply to a TDIU claim.  
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see 
also Norris v. West, 12 Vet. App. 413, 420 (1999); VAOPGCPREC 
12-2001 (July 6, 2001).



The veteran failed to report for his VA examination scheduled 
for November 2007 in connection with his claim for a TDIU.  
When remanding this claim in October 2007, the Board had 
determined that a medical examination and opinion were needed 
to fairly decide the TDIU claim.  The veteran has not 
provided any good cause or explanation for his failure to 
report for his November 2007 VA compensation examination to 
obtain this necessary medical opinion.  Therefore, in 
accordance with VA regulation, his claim for a TDIU must be 
summarily denied.  See 38 C.F.R. § 3.655(b) (using "shall" 
to denote automatic, nondiscretionary, summary denial of the 
claim).

The November 2007 VA examination was needed to fairly decide 
the TDIU claim, in part, because the report of a prior May 
2004 VA examination had indicated the veteran required 
supplemental oxygen twice a day due to disorders that are not 
service connected (i.e., unrelated to his military service), 
which, as indicated in 38 C.F.R. §§ 3.341(a), 4.19 and Van 
Hoose v. Brown, 4 Vet. App. 361 (1993), cannot be used a 
basis for receiving a TDIU.  So his failure to report for his 
more recent November 2007 VA examination is fatal to his 
claim because the evidence currently of record simply does 
not show he is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, alone.  See Faust v. West, 13 Vet. App. 342 
(2000).

Since, even following the Board's October 2007 remand, it 
remains indeterminate whether the veteran's service-connected 
disabilities render him unemployable, his TDIU claim must be 
summarily denied under 38 C.F.R. § 3.655(b) because of his 
failure, without good cause, to report for his scheduled 
November 2007 VA compensation examination for a medical 
opinion needed to make this dispositive determination.




ORDER

The claim for a TDIU is summarily denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


